UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6497


KELVIN GOULD,

                  Plaintiff – Appellant,

             v.

NEWPORT NEWS; VIRGINIA CIRCUIT COURT; OFFICE OF THE PUBLIC
DEFENDER’S, City of Newport News, VA; ALEXANDER C. LEVY;
BRIAN P. KEELEY; OLDRIC J. LABELL, JR.; ROBERT N. PRITCHARD;
ALEXANDRIA CHUN; AARON M. THOMPSON, Detective; JEFFREY C.
ROUNTREE, Attorney at Law,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:09-cv-00092-JBF-FBS)


Submitted:    June 18, 2009                 Decided:   June 25, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin Gould, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kelvin    Gould   appeals     the   district     court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         Gould v. Newport News, No. 2:09-cv-

00092-JBF-FBS (E.D. Va. Mar. 4, 2009).          We deny Gould’s motion

for   appointment   of   counsel.   We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                    2